Exhibit 10.3

 

--------------------------------------------------------------------------------

 

SECOND-TIER SALE AGREEMENT

 

 

between

 

 

FORD CREDIT AUTO LEASE TWO LLC,

acting with respect to its Series of

limited liability company interests designated as

the “2011-B Series”, as Depositor

 

 

and

 

 

FORD CREDIT AUTO LEASE TRUST 2011-B,

as Issuer

 

 

Dated as of October 1, 2011

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

ARTICLE I USAGE AND DEFINITIONS

1

Section 1.1.

Usage and Definitions

1

 

 

 

ARTICLE II SALE OF THE SECOND-TIER ASSETS

2

Section 2.1.

Sale of the Second-Tier Assets

2

Section 2.2.

Closing; Further Assignments

2

Section 2.3.

Intent; Savings Clause

2

 

 

 

ARTICLE III REPRESENTATIONS AND WARRANTIES

3

Section 3.1.

Representations and Warranties of the Issuer

3

Section 3.2.

Representations and Warranties of the Depositor

4

Section 3.3.

Representations of the Depositor and the Issuer

5

 

 

 

ARTICLE IV CONDITIONS

5

Section 4.1.

Conditions to Obligation of the Issuer

5

Section 4.2.

Conditions to Obligation of the Depositor

5

Section 4.3.

Deemed Satisfaction of Conditions

5

 

 

 

ARTICLE V COVENANTS OF THE DEPOSITOR

6

Section 5.1.

Protection of Right, Title and Interest to the Second-Tier Assets

6

Section 5.2.

Other Liens or Interests

6

Section 5.3.

Indemnification

6

Section 5.4.

Reserve Initial Deposit

7

Section 5.5.

Obligations of the Depositor

7

 

 

 

ARTICLE VI MISCELLANEOUS PROVISIONS

7

Section 6.1.

Amendment

7

Section 6.2.

Notices

8

Section 6.3.

Costs and Expenses

8

Section 6.4.

Successors and Assigns

9

Section 6.5.

No Petition

9

Section 6.6.

Limited Recourse

9

Section 6.7.

Subordination

9

Section 6.8.

GOVERNING LAW

10

Section 6.9.

Submission to Jurisdiction

10

Section 6.10.

WAIVER OF JURY TRIAL

10

Section 6.11.

Severability

10

Section 6.12.

Counterparts

10

Section 6.13.

Headings

10

Section 6.14.

No Waiver; Cumulative Remedies

10

Section 6.15.

Issuer Obligation

10

 

i

--------------------------------------------------------------------------------


 

SECOND-TIER SALE AGREEMENT, dated and effective as of October 1, 2011 (this
“Agreement”), between FORD CREDIT AUTO LEASE TWO LLC, a Delaware limited
liability company, acting with respect to its Series of limited liability
company interests designated as the “2011-B Series”, as Depositor, and FORD
CREDIT AUTO LEASE TRUST 2011-B , a Delaware statutory trust, as Issuer.

 

BACKGROUND

 

On or prior to the date of this Agreement, CAB East LLC, a Delaware limited
liability company (“CAB East”), CAB West LLC, a Delaware limited liability
company (“CAB West”) and FCALM, LLC, a Delaware limited liability company
(“FCALM, LLC” and, together with CAB East and CAB West, the “Titling Companies”)
issued (or, in the case of FCALM, consented to the issuance) to Ford Credit a
note designated as the “2011-B Exchange Note” having an initial aggregate
outstanding principal balance of $781,280,412.37 a fixed interest rate of 1.95%
and a stated maturity date of May 15, 2016.

 

Ford Credit and the Titling Companies have also designated the 2011-B Reference
Pool in respect of the 2011-B Exchange Note and the Collateral Leases and
Collateral Leased Vehicles comprising the 2011-B Reference Pool.

 

Ford Credit has sold the 2011-B Exchange Note to the Depositor pursuant to a
First-Tier Sale Agreement, dated as of the date of this Agreement (the
“First-Tier Sale Agreement”).

 

The Depositor wishes to sell the 2011-B Exchange Note and certain related
property and rights to the Issuer on the terms and conditions of this Agreement.

 

ARTICLE I
USAGE AND DEFINITIONS

 

Section 1.1.                                   Usage and Definitions. 
Capitalized terms used but not otherwise defined in this Agreement are defined
in Appendix 1 to the Exchange Note Supplement (the “Exchange Note Supplement”)
to the Credit and Security Agreement (as defined below), dated as of October 1,
2011, among the Titling Companies, as Borrowers, U.S. Bank National Association
(“U.S. Bank”), as Administrative Agent, HTD Leasing LLC (“HTD”), as Collateral
Agent, and Ford Motor Credit Company LLC (“Ford Credit”), as Lender and
Servicer.  Capitalized terms used but not otherwise defined in this Agreement or
in Appendix 1 to the Exchange Note Supplement are defined in Appendix A to the
Amended and Restated Credit and Security Agreement (the “Credit and Security
Agreement”), dated as of December 1, 2006, among the Titling Companies, as
Borrowers, U.S. Bank, as Administrative Agent, HTD, as Collateral Agent and Ford
Credit, as Lender and Servicer.  Appendix 1 and Appendix A also contain rules as
to usage applicable to this Agreement and are incorporated by reference into
this Agreement.

 

--------------------------------------------------------------------------------


 

ARTICLE II
SALE OF THE SECOND-TIER ASSETS

 

Section 2.1.                                   Sale of the Second-Tier Assets.

 

(a)                                  Effective as of the 2011-B Closing Date and
immediately after the transaction pursuant to the First-Tier Sale Agreement, and
immediately before the transactions contemplated by the Trust Agreement and the
Indenture, the Depositor sells and assigns to the Issuer, without recourse, the
Second-Tier Assets.

 

(b)                                 In consideration for the Second-Tier Assets,
the Issuer will pay to the Depositor, without recourse, all right, title and
interest of the Issuer, whether now owned or hereafter acquired, in, to and
under the Notes and the rights to distributions under Section 8.2 of the
Indenture, as payment for the 2011-B Exchange Note.  The Second-Tier Assets will
become the property and rights of the Issuer.

 

(c)                                  The sale, transfer, assignment and
conveyance of the Second-Tier Assets pursuant to this Agreement is without
recourse, and the Depositor does not guarantee collection of the Second-Tier
Assets or any underlying asset included in the 2011-B Reference Pool.

 

Section 2.2.                                   Closing; Further Assignments.

 

(a)                                  The sale and assignment of the Second-Tier
Assets will take place on the 2011-B Closing Date concurrently with the closings
under the First-Tier Sale Agreement, the Indenture and the Initial Purchase
Agreement.

 

(b)                                 The Depositor acknowledges that the Issuer
will, pursuant to the Indenture, assign and pledge the Second-Tier Assets and
certain other property and rights to the Indenture Trustee for the benefit of
the 2011-B Secured Parties.  The Depositor consents to such assignment and
pledge.

 

(c)                                  The Issuer acknowledges the appointment of
Ford Credit as Servicer with respect to the Collateral Specified Interests
pursuant to the Servicing Agreement and as Servicer with respect to the 2011-B
Reference Pool pursuant to the Servicing Supplement.

 

Section 2.3.                                   Intent; Savings Clause.  It is
the intention of the Depositor and the Issuer that (i) the sale pursuant to
Section 2.1 constitutes an absolute sale of the Second-Tier Assets, including
all monies paid thereon and all monies due thereon on or after the Cutoff Date,
conveying good title to the Second-Tier Assets free and clear of any Lien other
than Permitted Liens, from the Depositor to the Issuer and (ii) the Second-Tier
Assets not be a part of the Depositor’s estate in the event of a bankruptcy or
insolvency of the Depositor.  If, notwithstanding the intention of the Depositor
and the Issuer, such sale is deemed to be a pledge in connection with a
financing or is otherwise deemed not to be a sale, the Depositor grants, and the
parties intend that the Depositor grants, to the Issuer a security interest in
the Second-Tier Assets and the performance by the Depositor of the obligation by
the Depositor to pay to the Issuer all amounts received with respect to the
2011-B Exchange Note, and in such event, this Agreement will constitute a
security agreement under applicable law and the Issuer will have all of the
rights and remedies of a secured party and creditor under the UCC.

 

2

--------------------------------------------------------------------------------


 

ARTICLE III
REPRESENTATIONS AND WARRANTIES

 

Section 3.1.                                   Representations and Warranties of
the Issuer.  The Issuer represents and warrants to the Depositor as of the date
of this Agreement and as of the 2011-B Closing Date:

 

(a)                                  Organization and Qualification.  The Issuer
is a statutory trust duly formed, validly existing and in good standing under
the laws of the State of Delaware.  The Issuer is qualified as a foreign
statutory trust in good standing and has obtained all necessary licenses and
approvals in all jurisdictions in which the ownership or lease of its properties
or the conduct of its activities requires such qualification, license or
approval, unless the failure to obtain such qualifications, licenses or
approvals would not reasonably be expected to have a material adverse effect on
the Issuer’s ability to perform its obligations under this Agreement.

 

(b)                                 Power, Authorization and Enforceability. 
The Issuer has the power and authority to execute, deliver and perform the terms
of this Agreement.  The Issuer has authorized the execution, delivery and
performance of the terms of this Agreement.  This Agreement is the legal, valid
and binding obligation of the Issuer and enforceable against the Issuer, except
as may be limited by insolvency, bankruptcy, reorganization or other laws
relating to the enforcement of creditors’ rights or by general equitable
principles.

 

(c)                                  No Conflicts and No Violation.  The
consummation of the transactions contemplated by this Agreement will not (i)
conflict with or result in any breach of any of the terms and provisions of, or
constitute a default under, any indenture, mortgage, deed of trust, loan
agreement, guarantee or similar agreement or instrument under which the Issuer
is a debtor or guarantor, (ii) result in the creation or imposition of any Lien
upon any of the properties or assets of the Issuer pursuant to the terms of any
such indenture, mortgage, deed of trust, loan agreement, guarantee or similar
agreement or instrument (other than as contemplated by this Agreement), (iii)
violate the trust agreement of the Issuer, or (iv) violate any law or, to the
Issuer’s knowledge, any order rule or regulation applicable to the Issuer of any
Governmental Authority having jurisdiction over the Issuer or its properties,
the failure to comply with which would reasonably be expected to have a material
adverse effect on the Issuer’s ability to perform its obligations under this
Agreement or any other 2011-B Basic Document to which it is a party.

 

(d)                                 No Proceedings.  To the Issuer’s knowledge,
there are no proceedings or investigations pending or overtly threatened in
writing before any Governmental Authority having jurisdiction over the Depositor
or its properties (i) asserting the invalidity this Agreement, (ii) seeking to
prevent the consummation of any of the transactions contemplated by this
Agreement, (iii) seeking any determination or ruling that would reasonably be
expected to have a material adverse effect on the Issuer’s ability to perform
its obligations under this Agreement or the validity or enforceability of this
Agreement, or (iv) that would reasonably be expected to (A) affect the treatment
of the Notes as indebtedness for U.S. federal income tax purposes, (B) be deemed
to cause a taxable exchange of the Notes for U.S. federal income tax purposes,
or (C) cause the Issuer to be treated as an association or publicly traded
partnership taxable as a corporation for U.S. federal income tax purposes, in
each case, other than such proceedings that, to the Issuer’s knowledge, would
not reasonably be expected to have a material adverse effect on the Issuer or
materially and adversely affect the performance by the Issuer of its obligations
under, or the

 

3

--------------------------------------------------------------------------------


 

validity and enforceability of, the 2011-B Basic Documents or the Notes, or
materially and adversely affect the tax treatment of the Issuer or the Notes.

 

Section 3.2.                                   Representations and Warranties of
the Depositor.  The Depositor represents and warrants to the Issuer as of the
date of this Agreement and as of the 2011-B Closing Date:

 

(a)                                  Organization and Qualification.  The
Depositor is duly organized and validly existing as a limited liability company
in good standing under the laws of the State of Delaware.  The Depositor is
qualified as a foreign limited liability company in good standing and has
obtained all necessary licenses and approvals in all jurisdictions in which the
ownership or lease of its properties or the conduct of its activities requires
such qualification, license or approval, unless the failure to obtain such
qualifications, licenses or approvals would not reasonably be expected to have a
material adverse effect on the Depositor’s ability to perform its obligations
under this Agreement.

 

(b)                                 Power, Authorization and Enforceability. 
The Depositor has the power and authority to execute, deliver and perform the
terms of this Agreement.  The Depositor has duly authorized the execution,
delivery and performance of the terms of this Agreement.  This Agreement is the
legal, valid, binding and enforceable obligation of the Depositor, except as may
be limited by insolvency, bankruptcy, reorganization or other laws relating to
the enforcement of creditors’ rights or by general equitable principles.

 

(c)                                  No Conflicts and No Violation.  The
consummation of the transactions contemplated by this Agreement, and the
fulfillment of the terms of this Agreement, will not (i) conflict with or result
in any breach of the terms or provisions of, or constitute a default under, any
indenture, mortgage, deed of trust, loan agreement, guarantee or similar
agreement or instrument under which the Depositor is a debtor or guarantor, (ii)
result in the creation or imposition of any Lien upon any of the properties or
assets of the Depositor pursuant to the terms of any such indenture, mortgage,
deed of trust, loan agreement, guarantee or similar agreement or instrument
(other than as contemplated by this Agreement), (iii) violate the certificate of
formation of the Depositor or the Depositor LLC Agreement or (iv) violate any
law or, to the Depositor’s knowledge, any order, rule or regulation applicable
to the Depositor of any Governmental Authority having jurisdiction over the
Depositor or its properties, the failure to comply with which would reasonably
be expected to have a material adverse effect on the Depositor’s ability to
perform its obligations under this Agreement.

 

(d)                                 No Proceedings.  To the Depositor’s
knowledge, there are no proceedings or investigations pending or overtly
threatened in writing before any Governmental Authority having jurisdiction over
the Depositor or its properties (i) asserting the invalidity of this Agreement,
(ii) seeking to prevent the consummation of any of the transactions contemplated
by this Agreement, (iii) seeking any determination or ruling that would
reasonably be expected to have a material adverse effect on the Depositor’s
ability to perform its obligations under this Agreement, or (iv) that would
reasonably be expected to (A) affect the treatment of the Notes as indebtedness
for U.S. federal income tax purposes, (B) be deemed to cause a taxable exchange
of the Notes for U.S. federal income tax purposes, or (C) cause the Issuer to be
treated as an association or publicly traded partnership taxable as a
corporation for U.S. federal income tax purposes, in each case, other than such
proceedings that, to the Depositor’s knowledge, would not reasonably be expected

 

4

--------------------------------------------------------------------------------


 

to have a material adverse effect on the Depositor or materially and adversely
affect the performance by the Depositor of its obligations under, or the
validity and enforceability of, the 2011-B Basic Documents or the Notes, or
materially and adversely affect the tax treatment of the Issuer or the Notes.

 

(e)                                  Investment Company Act.  The Depositor is
not an “investment company” or a company “controlled by an investment company”
within the meaning of the Investment Company Act.

 

Section 3.3.                                   Representations of the Depositor
and the Issuer.  The respective agreements, representations, warranties and
other statements by the Depositor and the Issuer set forth in or made pursuant
to this Agreement will remain in full force and effect and will survive the
closing under Section 2.2.

 

ARTICLE IV
CONDITIONS

 

Section 4.1.                                   Conditions to Obligation of the
Issuer.  The obligation of the Issuer to purchase the Second-Tier Assets as set
forth in Section 2.1 is subject to the satisfaction of the following conditions:

 

(a)                                  Representations and Warranties True.  The
representations and warranties of the Depositor contained in Section 3.2 will be
true and correct on the 2011-B Closing Date, and the Depositor will have
performed on or prior to the 2011-B Closing Date all obligations to be performed
by the Depositor under this Agreement on or prior to the 2011-B Closing Date.

 

(b)                                 Delivery of 2011-B Exchange Note.  The
Depositor has delivered to the Issuer the 2011-B Exchange Note, registered in
the name of “Ford Credit Auto Lease Trust 2011-B “ or its assignee or endorsed
in blank by an effective endorsement.

 

(c)                                  Documents to be Delivered by the
Depositor.  On the 2011-B Closing Date, the Depositor will deliver such other
documents as the Issuer may reasonably request.

 

(d)                                 Other Transactions.  The transactions
contemplated by the Credit and Security Agreement, the Exchange Note Supplement,
the First-Tier Sale Agreement, the Indenture and the Initial Purchase Agreement
will be consummated on or prior to the 2011-B Closing Date.

 

Section 4.2.                                   Conditions to Obligation of the
Depositor.  The obligation of the Depositor to sell the 2011-B Exchange Note to
the Issuer as set forth in Section 2.1 is subject to each representation and
warranty of the Issuer as set forth in Section 3.1 being true and correct on the
2011-B Closing Date, and each obligation to be performed by the Issuer under
this Agreement on or prior to the 2011-B Closing Date having been performed on
or prior to the 2011-B Closing Date.

 

Section 4.3.                                   Deemed Satisfaction of
Conditions.  Upon the transfer (or the purported transfer) of the Second-Tier
Assets to, and the acceptance (or the purported acceptance) of the Second-Tier
Assets by, the Issuer, all of the conditions set forth in this Article IV will
be deemed to have been satisfied.

 

5

--------------------------------------------------------------------------------


 

ARTICLE V
COVENANTS OF THE DEPOSITOR

 

Section 5.1.                                   Protection of Right, Title and
Interest to the Second-Tier Assets.

 

(a)                                  The Depositor will file financing
statements and continuation statements in the manner and place required by
Applicable Law to preserve, maintain and protect the interest of the Issuer in
the Second-Tier Assets.  The Depositor will deliver to the Issuer file-stamped
copies of, or filing receipts for, any financing statement and continuation
statement promptly upon such document becoming available following filing.

 

(b)                                 The Depositor authorizes the Issuer to file
any financing or continuation statements, and amendments to such statements, in
all jurisdictions and with all filing offices as the Issuer may determine are
necessary or advisable to preserve, maintain and protect the interest of the
Issuer in the Second-Tier Assets.  Such financing and continuation statements
may describe the Second-Tier Assets in any manner as the Issuer may reasonably
determine to ensure the perfection of the interest of the Issuer in the
Second-Tier Assets.  The Issuer will deliver to the Depositor file-stamped
copies of, or filing receipts for, any financing statement and continuation
statement promptly upon such document becoming available following filing.

 

(c)                                  The Depositor will give the Issuer at least
60 days’ prior notice of any relocation of its chief executive office or change
in its corporate structure, form of organization or jurisdiction of organization
if, as a result of such relocation or change, Section 9-307 of the UCC could
require the filing of a new financing statement or an amendment to a previously
filed financing or continuation statement and will promptly file any such new
financing statement or amendment.  The Depositor will maintain its chief
executive office within the United States and will maintain its jurisdiction of
organization in only one State.

 

(d)                                 The Depositor will not change its name in
any manner that could make any financing statement or continuation statement
filed in accordance with this Section 5.1 seriously misleading within the
meaning of Section 9-506 of the UCC, unless it has given the Depositor at least
five days’ prior notice of such change and promptly files appropriate amendments
to all previously filed financing statements.

 

Section 5.2.                                   Other Liens or Interests.  Except
for the sales and assignments under this Agreement, the Depositor will not sell,
contribute, pledge, assign, transfer or allow to be issued any Second-Tier Asset
to any other Person, or grant, create, incur, assume or suffer to exist any Lien
on any interest therein, and the Depositor will defend the right, title, and
interest of the Issuer in, to and under the Second-Tier Assets against all
claims of third parties claiming through or under the Depositor.  However, the
Depositor’s obligations under this Section 5.2 with respect to the 2011-B
Exchange Note will terminate upon the payment in full of the 2011-B Exchange
Note pursuant to the Credit and Security Agreement and the Exchange Note
Supplement.

 

Section 5.3.                                   Indemnification.  The Depositor
will be liable under this Agreement only to the extent of the obligations
specifically undertaken by the Depositor under this Agreement, and agrees to the
following:

 

6

--------------------------------------------------------------------------------


 

(a)                                  The Depositor will indemnify, defend and
hold harmless the Issuer, and its officers, directors, employees and agents,
from and against any and all costs, expenses, losses, damages, claims and
liabilities arising out of, or imposed upon the Issuer through the willful
misconduct, negligence or bad faith of the Depositor in the performance of its
duties under this Agreement or by reason of reckless disregard of the
Depositor’s obligations and duties under this Agreement.

 

(b)                                 Promptly upon receipt by the Issuer, or any
of its officers, directors, employees and agents, of notice of the commencement
of any suit, action, claim, proceeding or governmental investigation against it,
the Issuer will, if a claim in respect of such suit, action, claim, proceeding
or investigation is to be made against the Depositor under this Section 5.3,
notify the Depositor of the commencement of such suit, action, claim, proceeding
or investigation.  The Depositor may participate in and assume the defense and
settlement of any such suit, action, claim, proceeding or investigation at its
expense, and no settlement of such suit, action, claim, proceeding or
investigation may be made without the approval of the Depositor and the Issuer,
which approvals will not be unreasonably withheld or delayed.  The Depositor’s
obligations under this Section 5.3 will include reasonable fees and expenses of
counsel and expenses of litigation.  After notice from the Depositor to the
Issuer of the Depositor’s intention to assume the defense of such suit, action,
claim, proceeding or investigation with counsel reasonably satisfactory to the
Issuer, and so long as the Depositor so assumes the defense of such suit,
action, claim, proceeding or investigation in a manner reasonably satisfactory
to the Issuer, the Depositor will not be liable for any expenses of counsel to
the Issuer unless there is a conflict between the interests of the Depositor and
the Issuer, in which case the Depositor will pay for the separate counsel to the
Issuer.

 

(c)                                  If the Depositor makes any indemnity
payments pursuant to this Section 5.3 and the Issuer thereafter collects any of
such amounts from others, the Issuer will promptly repay such amounts to the
Depositor, without interest.

 

(d)                                 The indemnity obligations set forth in
Section 5.3(a) will be in addition to any obligation that the Depositor may
otherwise have and will survive the termination of this Agreement.

 

Section 5.4.                                   Reserve Initial Deposit.  On the
2011-B Closing Date, the Depositor will deposit, or cause to be deposited, the
Reserve Initial Deposit into the Reserve Account from the net proceeds of the
sale of the Notes.

 

Section 5.5.                                   Obligations of the Depositor. 
The obligations of the Depositor under this Agreement will not be affected by
reason of any invalidity, illegality or irregularity of the 2011-B Exchange Note
or any Collateral Lease or Collateral Leased Vehicle included in the 2011-B
Reference Pool.

 

ARTICLE VI
MISCELLANEOUS PROVISIONS

 

Section 6.1.                                   Amendment.

 

(a)                                  This Agreement may be amended by the
Depositor and the Issuer, with prior notice by the Depositor to the Rating
Agencies, for any purpose if either (i) the Depositor or the Issuer delivers an
Opinion of Counsel to the Issuer, the Owner Trustee and the Indenture Trustee,
in form

 

7

--------------------------------------------------------------------------------


 

reasonably satisfactory to them, to the effect that such amendment will not
adversely affect the interests of the Noteholders in any material respect or
(ii) the consent of the Noteholders of a majority of the Note Balance of each
Class of Notes Outstanding adversely affected in any material respect is
obtained (with each affected Class voting separately, except that all
Noteholders of Class A Notes will vote together as a single class).

 

(b)                                 If the consent of the Noteholders is
required, they do not need to approve the particular form of any proposed
amendment so long as their consent approves the substance of the proposed
amendment.

 

(c)                                  Promptly upon the execution of any
amendment in accordance with this Section 6.1, the Sponsor will send a copy of
such amendment to the Indenture Trustee and each Rating Agency.

 

Section 6.2.                                   Notices.

 

(a)                                  All notices, requests, demands, consents,
waivers or other communications to or from the parties to this Agreement must be
in writing and will be deemed to have been given:

 

(i)                                     upon delivery or, in the case of a
letter mailed by registered first class mail, postage prepaid, three days after
deposit in the mail;

 

(ii)                                  in the case of a fax, when receipt is
confirmed by telephone, reply email or reply fax from the recipient;

 

(iii)                               in the case of an email, when receipt is
confirmed by telephone or reply email from the recipient; and

 

(iv)                              in the case of an electronic posting to a
password-protected website to which the recipient has been provided access, upon
delivery (without the requirement of confirmation of receipt) of an email to
such recipient stating that such electronic posting has occurred.

 

Any such notice, request, demand, consent or other communication must be
delivered or addressed as set forth on Schedule A to the Indenture or at such
other address as any party may designate by notice to the other parties.

 

(b)                                 Any notice required or permitted to be
mailed to a Noteholder must be sent by overnight delivery, mailed by registered
first class mail, postage prepaid, or sent by fax, to the address of such Person
as shown in the Note Register.  Any notice so mailed within the time prescribed
in this Agreement will be conclusively presumed to have been properly given,
whether or not the Noteholder receives such notice.

 

Section 6.3.                                   Costs and Expenses.  The
Depositor will pay all expenses incurred in the performance of its obligations
under this Agreement and all reasonable out-of-pocket costs and expenses of the
Issuer in connection with the perfection as against third parties of the
Issuer’s right, title and interest in and to the Second-Tier Assets and the
enforcement of any obligation of the Depositor hereunder.

 

8

--------------------------------------------------------------------------------


 

Section 6.4.                                   Successors and Assigns.  All
covenants and agreements contained herein will be binding upon, and inure to the
benefit of, the parties hereto and their respective successors and permitted
assigns, all as provided in this Agreement.  Any request, notice, direction,
consent, waiver or other instrument or action by a party to this Agreement will
bind the successors and assigns of such party.  Except as otherwise provided in
this Agreement, no other Person will have any right or obligation under this
Agreement.

 

Section 6.5.                                   No Petition.  Each party to this
Agreement covenants that for a period of one year and one day (or, if longer,
any applicable preference period) after payment in full of the Notes, all
Exchange Notes, and all distributions to all Holders of Certificates and all
holders of any other Securities (as defined in the related Titling Company
Agreement) the payments on which are derived in any material part from amounts
received with respect to any Titling Company Assets (as defined in the
applicable Titling Company Agreements), it will not institute against, or join
any Person in instituting against, the Issuer, the Depositor, any Holding
Company, any Titling Company, or the Holders of the Collateral Specified
Interest Certificates any bankruptcy, reorganization, arrangement, insolvency or
liquidation proceedings, or other proceedings under any United States federal or
state bankruptcy or similar law in connection with any obligations relating to
the 2011-B Exchange Note, the Notes, this Agreement or any of the other 2011-B
Basic Documents and agrees it will not cooperate with or encourage others to
file a bankruptcy petition against the Issuer, the Depositor, any Holding
Company, any Titling Company or the Holders of the Collateral Specified Interest
Certificates during the same period.

 

Section 6.6.                                   Limited Recourse.  The Depositor
and the Issuer agree that any claim that the Depositor or the Issuer may seek to
enforce against each other is limited to the Second-Tier Assets only and does
not represent a claim against the assets of the Depositor or the Issuer as a
whole or any assets other than the Second-Tier Assets.

 

Section 6.7.                                   Subordination.

 

(a)                                  The Depositor and the Issuer agree that any
claim that the Depositor or the Issuer may seek to enforce at any time against
any assets of the Depositor or the Issuer other than the Second-Tier Assets will
be subordinate to the payment in full of all other claims with respect to such
other assets.  However, this Section 6.7(a) will not limit, subordinate or
otherwise modify any claims against the Depositor or the Issuer with respect to
any right to indemnification, commitment to repurchase or other obligation of
the Depositor or the Issuer relating to:

 

(i)                                     any of the assets related to the
Second-Tier Assets,

 

(ii)                                  any related credit enhancement,

 

(iii)                               any transactions entered into in connection
with the 2011-B Exchange Note (or the beneficial interest therein),

 

(iv)                              any administrative services performed in
connection with the Second -Tier Assets,

 

(v)                                 any related servicing obligation, or

 

9

--------------------------------------------------------------------------------


 

(vi)                              any obligation to any Person acting as
trustee, registrar or administrator (including as Titling Company Registrar,
owner trustee or indenture trustee).

 

(b)                                 The Depositor agrees that any claim that the
Depositor may seek to enforce against the Issuer or any of its assets will be
subordinate to the payment in full of the principal of and interest on the
Notes.

 

(c)                                  The parties to this Agreement intend that
Section 6.7(a) and Section 6.7(b) constitute an enforceable subordination
agreement under Section 510(a) of the Bankruptcy Code.

 

Section 6.8.                                   GOVERNING LAW.  THIS AGREEMENT
WILL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE OF
NEW YORK.

 

Section 6.9.                                   Submission to Jurisdiction.  The
parties submit to the nonexclusive jurisdiction of the United States District
Court for the Southern District of New York and of any New York State Court
sitting in New York, New York for purposes of all legal proceedings arising out
of or relating to this Agreement. The parties irrevocably waive, to the fullest
extent they may do so, any objection that they may now or hereafter have to the
laying of the venue of any such proceeding brought in such a court and any claim
that any such proceeding brought in such a court has been brought in an
inconvenient forum.

 

Section 6.10.                             WAIVER OF JURY TRIAL.  Each party to
this agreement irrevocably waives, to the fullest extent permitted by applicable
law, any and all right to trial by jury in any legal proceeding arising out of
or relating to this agreement or the transactions contemplated by this
agreement.

 

Section 6.11.                             Severability.  If any of the
covenants, agreements or terms of this Agreement is held invalid, illegal or
unenforceable, then it will be deemed severable from the remaining covenants,
agreements or terms of this Agreement and will in no way affect the validity,
legality or enforceability of the remaining Agreement.

 

Section 6.12.                             Counterparts.  This Agreement may be
executed in any number of counterparts.  Each counterpart will be an original,
and all counterparts will together constitute one and the same instrument.

 

Section 6.13.                             Headings.  The headings in this
Agreement are included for convenience only and will not affect the meaning or
interpretation of this Agreement.

 

Section 6.14.                             No Waiver; Cumulative Remedies.  No
failure or delay of the Depositor in exercising any power, right or remedy under
this Agreement will operate as a waiver.  No single or partial exercise of any
power, right or remedy precludes any other or further exercise of such power,
right or remedy or the exercise of any other power, right or remedy.  The
powers, rights and remedies provided in this Agreement are in addition to any
powers, rights and remedies provided by law.

 

Section 6.15.                             Issuer Obligation.  No recourse may be
taken, directly or indirectly, with respect to the obligations of the Issuer or
the Owner Trustee under this Agreement or any certificate or other writing
delivered in connection with this Agreement, against (i) the Owner

 

10

--------------------------------------------------------------------------------


 

Trustee in its individual capacity, (ii) any holder of a beneficial interest in
the Issuer, (iii) any partner, owner, beneficiary, agent, officer, director,
employee or agent of the Owner Trustee, in its individual capacity or (iv) any
holder of a beneficial interest in the Owner Trustee or, in its individual
capacity, except as any such Person may have expressly agreed (it being
understood that the Owner Trustee has no such obligations in its individual
capacity).  For all purposes of this Agreement, in the performance of any duties
or obligations of the Issuer under this Agreement, the Owner Trustee will be
subject to, and entitled to the benefits of, Articles V, VI and VII of the Trust
Agreement.

 

[Remainder of Page Intentionally Left Blank]

 

11

--------------------------------------------------------------------------------


 

EXECUTED BY:

 

 

 

 

 

 

 

 

FORD CREDIT AUTO LEASE TWO LLC,

 

 

acting with respect to its Series of limited liability company interests
designated as the “2011-B Series”, as Depositor

 

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

 

 

 

 

 

 

 

FORD CREDIT AUTO LEASE TRUST 2011-B,

 

 

as Issuer

 

 

 

 

By:

U.S. Bank Trust National Association, not in its individual capacity but solely
as Owner Trustee

 

 

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

[Signature Page to Second-Tier Sale Agreement]

 

--------------------------------------------------------------------------------